The majority opinion addresses whether the trial court properly denied a motion for summary judgment based upon the existence of genuine issues of material fact with respect to applying exceptions to immunity provided in R.C. 2744.02(B). The determination of whether genuine issues of material fact exist regarding the application of such an exception is not a final, appealable issue before this court. See Benson v. Akron (Jan. 20, 1999), Summit App. No. 19076, unreported, at 2-3, citing Brown v.Akron Bd. of Edn. (Aug. 12, 1998), Summit App. No. 18808, unreported. The discussion regarding the differences between an invitee and licensee is not proper at this time because it goes beyond the scope of immunity. In addition, the judgment entry of the trial court does not contain Civ.R. 54(B) language regarding no just reason to delay adjudication that is required to make trial court judgment entries with multiple claims final, appealable orders. Chef Italiano Corp. v. Kent State Univ.
(1989), 44 Ohio St.3d 86, 88. Accordingly, I respectfully dissent from the majority's opinion.
(Milligan, J., retired Judge of the Fifth District Court of Appeals, sitting by assignment pursuant to Section 6(C), Article IV, Constitution.)